Case 21-03020-sgj Doc 30-9 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 1 of 4




                        EXHIBIT 8




                                                                           UBS078
Case 21-03020-sgj Doc 30-9 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 2 of 4




                                                                           UBS079
Case 21-03020-sgj Doc 30-9 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 3 of 4




                                                                           UBS080
Case 21-03020-sgj Doc 30-9 Filed 04/19/21   Entered 04/19/21 16:38:34   Page 4 of 4




                                                                           UBS081
